Citation Nr: 0709517	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-24 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.  

2.  Entitlement to service connection for residuals of a left 
foot injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1972 to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran testified before the undersigned at a Board 
videoconference hearing in October 2006.  A transcript of 
that hearing has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  In the case 
of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  In addition, it is noted 
that during the course of his testimony in October 2006, the 
veteran indicated that he received VA treatment for his foot 
and back shortly after separation from service in 1075.  It 
appears that he made reference to VA facilities in Washington 
DC and Maryland, but the record is not very clear.  
Accordingly, the case is REMANDED for the following action:

1. The RO should contact the veteran in 
order to ascertain at which VA facilities 
he received treatment for his left foot 
and back shortly after separation from 
service and the approximate dates of such 
treatment.  Thereafter, the named 
facilities should be contacted and the 
records requested.

2.  RO should secure any treatment records 
relevant to the veteran dated from 
September 2003 to the present from the 
Orlando VA Medical Center in Orlando, 
Florida.

3.  The RO should arrange for the veteran 
to be scheduled for a VA spine 
examination.  The claims folder must be 
made available for the examiner for review 
for the examination and the examination 
report must indicate whether such review 
was accomplished.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  

The examiner should review the claims 
folder and thereafter offer an opinion as 
to whether it is at least as likely as not 
that any current low back disorder was 
initially manifested during service or is 
otherwise related to such service.  The 
term "as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
If the examiner is unable to provide the 
requested opinion, the report should so 
state.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If the 
disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




